Mr. Justice MacLeary
delivered the opinion of the court.
In this case the defendant was convicted of a violation of the election law and was sentenced to two years of imprisonment in the penitentiary, and the payment of all costs. Judgment was rendered against him and he was duly sentenced on the 22d of June, 1905. He took an appeal to this court, and on the 20th of December filed a transcript here which only covers the information, the arraignment, the charge of the court, the verdict, the judgment and the sentence, and the notice of appeal which the secretary of the trial court certifies “to be a true copy of all the essential proceedings in the case.” There is neither bill of exceptions, statement of facts nor assignment of errors, and we are left entirely to conjecture to ascertain what possible error, if any, the district court may have committed on the trial. No brief for appellant is found in the record, nor did any counsel appear in his behalf on the hearing which- was had in this court on the 9th day of the present month. No fundamental error appears in the record; and the trial seems to have been fair and regular and the punishment is within the limits prescribed by the statute. In these particulars this case resembles greatly that of Luis Vallecillo, who was charged with a like offense and in which .the judgment of conviction was affirmed by this court on the *16927th of November last. It is also entirely similar to the case of The People of Porto Rico con. Miguel Rodríguez et al. decided herein on the 11th ultimo.
For the reasons stated the judgment of the district court herein rendered on the 22d of June last, should be in all things ■affirmed.

Affirmed.

Chief Justice Quiñones, and Justice Hernandez, Figueras, and Wolf concurred.